Citation Nr: 0431954	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  03-33 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss, and, if so, whether the reopened claim should be 
granted.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his parents




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma. 

The veteran testified at videoconference hearing before the 
Board in June 2004.  A transcript of that hearing is in the 
claims file.


FINDINGS OF FACT

1.  In an unappealed rating decision dated in November 1998, 
the RO denied entitlement to service connection for bilateral 
hearing loss.

2.  In October 2002, the veteran undertook to reopen his 
claim for entitlement to service connection for bilateral 
hearing loss.

3.  Evidence received since the November 1998 final rating 
decision includes evidence not previously submitted to agency 
decisionmakers, which relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim for entitlement to 
service connection for bilateral hearing loss.

4.  The veteran had hearing loss noted on entry to service 
that was aggravated by service.

5.  The veteran currently has tinnitus that is related to his 
service.


CONCLUSIONS OF LAW

1.  The unappealed November 1998 RO decision which denied 
entitlement to service connection for bilateral hearing loss 
is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for bilateral 
hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (a) (2003).

3.  Bilateral hearing loss was aggravated by service.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2003).

4.  Tinnitus was incurred as a result of active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000).  See 
38 U.S.C.A. §§ 5102 and 5103 (West. 2002).  In this regard, 
VA will inform the veteran of which information and evidence, 
if any, that he is to provide and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claims.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.  In general, the VCAA also provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for VA 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In light 
of the favorable determinations contained herein, further 
development with regard to VA's duties to notify and assist 
would serve no useful purpose.  A remand is inappropriate 
where there is no possibility of any benefit flowing to the 
veteran.  Soyini v. Derwinski, 1 Vet. App. 540 (1991).

Materiality

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2003).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2003).  

The veteran's claim of entitlement to service connection for 
bilateral hearing loss was denied by the November 1998 rating 
action.  The veteran did not submit a notice of disagreement 
and the November 1998 rating decision is final.

In October 2002, the veteran requested that his claim for 
entitlement to service connection for bilateral hearing loss 
be reopened.

In a December 2002 rating action, the RO apparently reopened 
the veteran's claim for service connection for bilateral 
hearing loss.  While the RO has adjudicated the issue on a de 
novo basis, the Court has held that the Board is under a 
legal duty in such a case to determine if there was new and 
material evidence submitted, regardless of the RO's action.  
See Jackson v. Principi, 265 F. 3d. 1366 (Fed. Cir. 2001).  
Accordingly, the Board will initially adjudicate whether new 
and material evidence has been submitted to reopen the 
veteran's claim for service connection for bilateral hearing 
loss.  Insofar as the veteran's claim has been reopened, the 
veteran is not prejudiced by the Board's discussion of 
materiality.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

A previously denied claim will be reopened if new and 
material evidence is submitted in support thereof.  
38 U.S.C.A. § 5108.  "New and material evidence" means 
existing evidence not previously submitted to agency 
decisionmakers, which by itself or when considered with 
previous evidence of record relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

The evidence of record prior to the November 1998 final 
rating decision included the veteran's service medical 
records and a July 1998 private audiometric examination 
report.  None of this evidence indicated that a physician 
thought that the veteran had hearing loss that was aggravated 
by service.  The newly submitted evidence contains a November 
2001 statement and a January 2002 worksheet from a private 
physician which suggests that the veteran may have developed 
increased hearing impairment during his military service.  
This newly submitted evidence provides one of the elements 
necessary for a finding that the veteran's hearing loss was 
aggravated by service.  Accordingly, the Board finds that new 
and material evidence has been received to reopen the claim 
for entitlement to service connection for bilateral hearing 
loss.

De Novo Review 

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A pre-existing disease or injury will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 C.F.R. § 1153; 38 
C.F.R. § 3.306(a).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles, 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
C.F.R. § 3.306(b).

The veteran was provided a pre-induction physical in August 
1967.  The audiometric findings on the Report of Medical 
Examination dated in August 1967 are difficult to read as 
original audimetric findings were written over with findings 
from subsequent audiometric testing.  Audiograms are of 
record which show that the veteran was tested in August 1967 
and then again in November 1967.  It appears that the first 
test results showed bilateral hearing loss and the examiner 
noted in the physical profile block under "H" for hearing a 
level "3", but that these findings were later changed, the 
determination of bilateral hearing loss was crossed out (but 
still can be read), and the physical profile was changed to 
"1".  (In a physical profile block on an examination report 
there are six categories (P, U, L, H, E, S), including "H" 
for hearing.  See Odiorne v. Principi, 3 Vet.App. 456, 457 
(1992), quoting Para. 9-3(c)(1) AR 40-501, Change 35 (Feb. 9, 
1987) ("An individual having a numerical designation of '1' 
under all factors is considered to possess a high level of 
medical fitness and, consequently is medically fit for any 
military assignment.").

The Board notes that service department audiometric 
examinations prior to November 1, 1967, are assumed to be 
American Standards Association (ASA) units and must be 
converted to International Standards Organization (ISO) units 
for proper comparison.  Therefore, the decibel losses at the 
August 1967 audiometric evaluation (as determined from the 
audiogram cards), after conversion from ASA units to ISO 
units, were 30, 25, 15, and 40 for the frequencies of 500, 
1000, 2000, and 4000 Hertz, respectively, in the right ear, 
and 30, 25, 25, and 35 for the frequencies of 500, 1000, 
2000, and 4000 Hertz, respectively, in the left ear.  The 
examination report states that the veteran had bilateral 
hearing loss, though these remarks were later crossed out.

The veteran was provided another audiometric examination 
prior to service on November 14, 1967.  Since this 
examination was made after October 31, 1967, it is presumed 
that these measurements are in ISO units.  The audiogram card 
reveals that the veteran had decibel losses of 20, 20, 10, 
35, 40, and 25 for the frequencies of 500, 1000, 2000, 3000, 
4000 and 6000 Hertz, respectively, in the right ear, and 20, 
20, 15, 15, 30, and 35 for the frequencies of 500, 1000, 
2000, 3000, 4000 and 6000 Hertz, respectively, in the left 
ear.

The veteran's November 1969 discharge examination report 
reveals auditory thresholds of 10, 25, 25, and 35 decibels 
for the frequencies of 500, 1000, 2000, and 4000 Hertz, 
respectively, in the right ear, and 25, 25, 25, and 20 
decibels for the frequencies of 500, 1000, 2000, and 4000 
Hertz, respectively, in the left ear.  The physical profile 
section of the examination report indicates that the veteran 
was "H3."

Periodic physical examination reports for Army Reserve duty 
revealed bilateral hearing loss in September 1973 and April 
1976.

In July 1978 a private audiologist noted that the veteran had 
from moderate to severe sensorineural hearing loss in both 
ears.  

In November 2001, the veteran's private physician wrote that 
he had examined the veteran in 1964 (prior to service) and 
there was a question of hearing loss at that time.  The 
physician stated that the veteran was exposed to considerable 
gun fire while in service.  He further noted that the veteran 
worked for a number of years after service around very large 
machinery.  He stated that the veteran's hearing had 
continued to decline through the years.  In a January 2002 
handwritten worksheet the veteran's private physician noted 
the veteran's percentage of hearing impairment for August 
1967 and for some later unknown date.  This worksheet shows 
that the veteran had bilateral hearing loss in August 1967 
and then more severe bilateral hearing loss at the later 
date.  It is not clear what report the later findings were 
taken from, but the doctor appeared to be reviewing the 
service medical records.

An August 2003 VA audiological examination report reveals 
that the veteran had auditory thresholds of 55, 60, 70, 75, 
75, and 85 decibels in the right ear and auditory thresholds 
of 55, 60, 65, 70, 70, and 80 decibels in the left ear at the 
respective frequencies of 250, 500, 1000, 2000, 3000, and 
4000 Hertz.  The veteran had speech discrimination scores of 
76 percent in the right ear and 64 percent in the left ear.  
The diagnosis was bilateral moderate sloping to profound 
mixed hearing loss.  The veteran denied reports of tinnitus.  
It was the examiner's opinion that it was less than likely 
that the veteran's hearing loss was due to or aggravated by 
his military service.  The examiner stated that the veteran 
had a history of hearing loss prior to military service and 
showed no decrease in hearing sensitivity at the time of 
discharge from the military.  The examiner further noted that 
the veteran had a history of acoustic trauma during civilian 
employment after military duty which probably contributed to 
his decrease in hearing sensitivity.

In January 2004, the veteran appeared at a videoconference 
hearing before the Board.  The veteran testified that he had 
hearing loss prior to service and that his hearing loss 
increased in severity during service due to his exposure to 
the acoustic trauma of gunfire.  The veteran also asserted 
that he currently experienced recurrent tinnitus, which began 
during service.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000 or 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 hertz are 26 
decibels or greater; or when speech recognition scores are 
less than 94 percent.  38 C.F.R. § 3.385.

In this case the post service medical records clearly 
indicate that the veteran has current chronic sensorineural 
hearing loss.

The record also reveals that the veteran had hearing loss 
prior to service.  The pre-induction examination states that 
the veteran had bilateral hearing loss, and the veteran's 
right ear thresholds met the definition of hearing loss as 
provided by 38 C.F.R. § 3.385.  While the left ear hearing 
loss was not to the extent considered a disability by 
38 C.F.R. § 3.385, he had hearing loss as defined by the 
Court of Appeals for Veterans Claims (Court).  See Hensley v. 
Brown, 5 Vet. App. 155 (1993).  In Hensley, the Court 
indicated that the threshold for normal hearing was from 0 to 
20 decibels, and that higher threshold levels revealed some 
degree of hearing loss.  Hensley at 157.

While the August 2003 VA audiologist expressed the opinion 
that the veteran's hearing loss did not increase in severity 
during service, the record reveals otherwise.  In comparing 
the auditory thresholds noted on the discharge examination 
report to the preservice November 14, 1967 audiometric 
examination report, increased auditory thresholds were shown 
at 1000 and 2000 Hertz in the right ear and at 500, 1000, and 
2000 Hertz in the left ear.  As such, this indicates that the 
veteran's hearing loss increased in severity during service.  
Even more persuasive in this regard, however, is the fact 
that the assessment in the physical profile for hearing loss 
was changed to "1" after the November 1967 audimetric 
testing was done, and the veteran was admitted to service 
with this assessment of hearing acuity, but at the time of 
separation in November 1969, the physical profile block 
showed a "3" under "H" for hearing.  These findings also 
indicate an increase in disability during service.  There is 
no medical evidence of record indicating that the increase in 
disability was due to the natural progress of the disease.

Accordingly, the Board finds that the veteran had bilateral 
hearing loss prior to service that was aggravated by service.  
Entitlement to service connection for bilateral hearing loss 
is warranted.



Tinnitus

The veteran has asserted that he has tinnitus as a result of 
his exposure to acoustic trauma during service.  As noted 
above, the veteran has been granted service connection for 
bilateral sensorineural hearing loss.  The Board is unable to 
disassociate the veteran's tinnitus from his service-
connected bilateral hearing loss.  Accordingly, service 
connection for tinnitus is granted.


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for bilateral hearing loss 
is reopened.

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted.



	                        
____________________________________________
KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



